Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
	In claim 48, applicant is requested to correct band-width to bandwidth to conform to the other claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 48-61 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1718901 (MediaTek  “Summary of Bandwidth Part Operation” 3GPP WG1 #90bis Prague 9th-13th October 2017) and further in view of Ou et al. (US 2019/0059112 hereafter Ou). 

For claims 48, 52, 55, 59,  R1-1718901 discloses receiving, by user equipment, a message from a network device (e.g. dedicated RRC for a UE section 1) wherein the message includes configuration information (association of DL and UL BWP section 1, section 5.2 issue #1) indicating a correspondence between a uplink bandwidth part and a first downlink band-width part (e.g. section 5.2 for unpaired spectrum DL BWP and UL BWP are jointly configured as a pair); 
R1-1718901 does not teach a random access preamble set.
However, Ou, in the same field of BWP transmission, discloses receiving by user equipment (e.g.  UE 116 Figure 1), a message from a network device wherein the message includes configuration information (705 Figure 7 RACH configuration);
	selecting, by the user equipment, a random access preamble from a random access preamble set (page 9 field for numberOfRA-Preambles), and selecting a random access channel resource ([0106] select UE Tx beams for preamble transmission) from a random access channel resource set ([0106] selected preamble indices based on a subset of the number of RA-Preambles in the PRACH-Config [0108]); 
	sending, by the user equipment, the random access preamble on the uplink bandwidth part by using the random access channel resource ([0066-0067] transmit on the active UL BWP); wherein the uplink bandwidth part is active during which the user equipment performs random access ([0106] UL RACH procedure on active UL BWP [0111]); receiving, by the user equipment, a random access response message ([0106] Msg. 2) on the first downlink bandwidth part ([0111] active DL BWP) ; and wherein the uplink bandwidth part corresponds to the first downlink bandwidth part ([0111] active UL/DL BWP jointly configured as a pair section 5.2 R1-1718901). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Ou’s teaching of a RACH procedure on a pair of associated UL/DL BWPs for configuring multiple BWPs [0005]. 

Particularly for claims 55 and 59, Ou teaches a processor and memory (272, 270 Figure 2) (230, 232 Figure 2) for the electronic device (UE 250 Figure 2) and network device (access network 210 Figure 2 [0022]) respectively. 

For claims 49, 56, RR1-1718901 discloses switching, by the user equipment (section 1 BWP activation/deactivation), from the second downlink bandwidth part to the first downlink bandwidth part (section 1, UE to switch its active DL bandwidth part to a default DL bandwidth part which can be the initial BWP).

For claims 50, 53,  57, 60,  R1-1718901 does not teach a random access preamble set.
However, Ou teaches a first configuration information ([0038-0042] 3GPP TR 38.802, indication of BWP) which indicates a location of a random access channel frequency domain resource ([0042] frequency-domain assignment of PRBs within BWP); second configuration information which indicates a location of a random access channel time domain resource ([0065] between 7-14 symbols for slot duration); and third configuration information which indicates the random access preamble set ([0106] selected preamble indices based on a subset of the number of RA-Preambles in the PRACH-Config [0108]). 
It would have been obvious to one of ordinary skill in art before the effective filing date to adopt Ou’s teaching of configuring the UE with multiple BWPs and RACH configurations [abstract].
 
For claims 51, 54, 58, 61, R1-1718901 does not teach contention-based random access.
However, Ou teaches wherein in response to that the random access is contention-based access ([0109] page 9 Msg3 used for contention based random access) , sending, by the user equipment, a random access process message 3 (page 6 Msg3 retransmission) on the uplink bandwidth part (page 9 Msg3); receiving, by the user equipment, a first physical downlink control channel (page 6 PDCCH monitored for numRepetitionPerPreambleAttempt) used for scheduling retransmission (preamble repetition attempt page 6)  of the random access process message 3 ([0111] BWP in NR)  and a second physical downlink control channel (page 6 MPDCCH common search space for Msg3, Msg4) used for transmission of a random access process message (Msg4) on the first downlink bandwidth part (pairing of UL/DL BWP as taught by R1-1718901 section 5.2). 
It would have been obvious for one ordinary skill in the art before the effective filing date to adopt Ou’s teaching of a contention-based RACH procedure using Msg3 and Msg4 over the PDCCH for NR BWP ([0111]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The topic of Bandwidth Part Operation was discuss in 3GPP TSG RAN WG1 Meeting Prague 9th-13th October 2017. Relevant discussions include: 
R1-1717077, R1-1717675, R1-1717905.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415